Citation Nr: 0127726	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the left great toe, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1952 to December 
1954.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1996 RO rating decision that determined the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for frostbite of the feet and 
that denied an increased evaluation for residuals of fracture 
of the left great toe (rated 10 percent).  An October 1999 
Board decision denied the application to reopen the claim for 
service connection for frostbite of the feet and remanded the 
issue of entitlement to an increased evaluation for residuals 
of fracture of the great toe to the RO for additional 
development.



FINDING OF FACT

The residuals of fracture of the left great toe are 
manifested primarily by complaints of pain, swelling, 
stiffness, and fatigue; loss of motion; an asymptomatic scar; 
and X-ray findings of mild hallux valgus that produce no more 
than moderate functional impairment of the left foot; 
amputation of the left great toe or symptoms of the left 
great toe disability that produce moderately severe 
functional impairment of the left foot are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left great toe are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5271, 5280, 5284 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1952 to December 
1954.

Service medical records show that the veteran sustained a 
fracture of the left great toe in December 1953.  He 
underwent closed reduction of the fracture without traction.

A February 1955 RO rating decision granted service connection 
for residuals of fracture of the left great toe.  A 
zero percent evaluation was assigned for this condition, 
effective from December 1954.

A May 1975 RO rating decision increased the evaluation for 
the residuals of fracture of the left great toe from zero to 
10 percent.  The 10 percent rating was effective from 
November 1974 and has remained unchanged since then.

VA and private medical records show that the veteran was 
treated and evaluated for left foot problems in the 1990's 
and 2000.  The more salient medical reports with regard to 
the claim for an increased evaluation for the residuals of 
fracture of the left great toe are discussed below.

The veteran underwent a VA medical examination in November 
1996 to determine the severity of the residuals of fracture 
of the left great toe.  He complained of aching in the left 
great toe that was bothersome and interfered with sleep.  He 
complained of pain with motion of the left great toe and of 
occasional swelling.  Examination of the left great toe 
revealed the extensor "pollicis" (sic; probably hallucis) 
longus tendon was very tight.  He had a scar on the top of 
the foot at the mid point of the tendon and nodular 
enlargement at that area.  He was unable to extend the toe or 
flex the toe.  Passive extension was to 15 degrees and 
flexion was to 5 degrees.  He walked with a marked limp on 
the left side.  He walked with the left great toe somewhat 
elevated off the floor.  He reported that he could not get 
the left great toe down flat.  He could not walk on his toes 
and he could not squat on the left foot.  He was somewhat 
numb to pinprick over the top of the left foot.  The 
diagnosis was residual of fracture of the left great toe with 
damage to the tendon and some contracture on extensor tendon 
and limitation of motion of the left great toe and inability 
to completely put the foot down flat on the floor.

VA and private medical reports show that the veteran was seen 
for problems, including pain, with his left lower extremity 
in 1997 and 1998.  A VA medical report of his treatment in 
January 1997 reveals that he had pain with range of motion of 
the first metatarsal of the left foot.

The veteran testified at a hearing in December 1997.  His 
testimony was to the effect that he had loss of motion of the 
left great toe and pain with activity of that toe.  He 
testified to the effect that the symptoms of the left great 
toe disability warranted a higher evaluation for that 
disability.

The veteran underwent a VA medical examination in January 
1999.  He complained of pain in the left lower extremity.  
His left great toe looked slightly smaller.  There was a scar 
on the top of the foot midpoint between the tendon and 
nodular enlargement of that area.  The tendon of the large 
left toe was tight.  He was unable to extend or flex the toe.  
Passive extension was to 10 degrees and flexion was to 5 
degrees.  He could not walk on his toes and he could not 
squat on the left foot.  X-rays of the left foot suggested 
residual of old injury to the first proximal phalanx and 
degenerative changes of the second phalangeal joint.  The 
diagnosis was residual of fracture of the left great toe with 
suggestive trauma to the second phalangeal joint by X-ray and 
degenerative joint disease.  Left leg and hip pain were 
attributed to nonservice-connected sacroiliac dysfunction 
rather than the toe condition.


The veteran underwent a VA medical examination in July 2000 
to determine the severity of the residuals of fracture of the 
left great toe.  The examiner reviewed the evidence in the 
veteran's claims folder.  The veteran complained of pain, 
weakness, stiffness, swelling, and fatigue of the left great 
toe and pain of the second toe of the left foot.  He walked 
with a slight limp and he tended to walk on the outside of 
his foot.  He stood on his toes with pain in the left first 
metatarsal joint.  He stood on his heels with pain in the 
left heel.  He stood on the outside of his feet with no pain.  
The examiner looked at the veteran's shoes and found no shoe 
wear on the outside of the left shoe.  The veteran reported 
that the shoes were relatively new.  He had active 
dorsiflexion of the left great toe to 18 degrees, passive 
dorsiflexion to 20 degrees, and to 25 degrees after fatigue, 
all with no pain.  He was unable to plantar flex the left 
great toe.  The left great toe plantar flexed to only 10 
degrees of dorsiflexion actively, 5 degrees passively, and 3 
degrees after fatigue, all with no pain.  The left second toe 
was held in flexion at the IP joint of 10 degrees active, 5 
degrees passively, and 5 degrees after fatigue, all with no 
pain.  He had no calluses and no other problems with his 
feet. There was a scar over the mid-first metatarsal of the 
left foot that was not unsightly or tender.  X-rays of the 
left foot revealed mild hallux valgus deformity of the great 
toe.  It was noted that there were no other deformities of 
the left foot.  

The examiner at the above VA examination looked at X-rays of 
the veteran's left foot taken in 1996 and 2000 and confirmed 
the accuracy of those X-rays findings.  The examiner noted 
that the X-rays revealed deformity of the right great toe and 
second toe of the right foot, and mild hallux valgus of the 
left great toe.  The diagnosis was residual of fracture of 
the left great toe with limited function and X-ray findings 
of some mild degree of hallux valgus deformity.  The examiner 
found that the veteran was unable to plantar flex the left 
great toe and that this manifestation indicated some 
functional impairment, but the examiner found no associated 
fatigue, weakened movement or additional functional 
impairment caused by pain or with repeated use of the left 
great toe, and opined that the veteran did not have 
functional loss equivalent to a moderately severe foot injury 
due to the residuals of the fracture of the left great toe.  
The examiner also diagnosed residuals of fracture of the 
second toe of the right foot and deformity of the great toe 
of the right foot.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for the residuals of fracture of the 
left great toe.

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim, and the veteran has been provided with VA medical 
examinations to determined the severity of the residuals of 
the fracture of the left great toe.  In October 1999, the 
Board remanded the case to the RO in order to give the 
veteran the opportunity to submit additional evidence with 
regard to the severity of the left great toe disability, but 
he did not respond to a letter dated in November 1999 sent by 
the RO to him requesting such evidence.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Amputation of a great toe without metatarsal involvement 
warrants a 10 percent rating.  Amputation of the great toe 
with removal of the metatarsal head warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5171.

Severe unilateral hallux valgus warrants a 10 percent 
evaluation if the extent of disability is equivalent to 
amputation of the great toe.  A 10 percent evaluation is also 
warranted for postoperative unilateral hallux valgus with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, Code 
5280.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

Statements and testimony from the veteran are to the effect 
that he has limitation of motion of the left great toe with 
pain that causes weakness, fatigue, and swelling of the left 
great toe and functional impairment of the left foot that 
support the assignment of a higher rating for his left great 
toe disability.  While the reports of his VA medical 
examinations in 1996, 1999, and 2000 corroborate his 
statements and testimony with regard to the limitation of 
motion of the left great toe, the overall evidence does not 
indicate the presence of pain with motion of the left great 
toe that produces more than moderate functional impairment of 
the left foot to support more than a 10 percent evaluation 
for the left toe disability under diagnostic code 5284 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Nor does the medical evidence show amputation or the 
equivalent of amputation of the left great toe to support the 
assignment of another separate compensable evaluation or a 
higher rating for the left great toe disability under 
diagnostic code 5171.

While the report of the veteran's VA outpatient treatment in 
January 1997 indicates the presence of pain with motion of 
the left great toe, the examiner who conducted the July 2000 
VA medical examination, and who reviewed the evidence in the 
claims folders, found that the veteran had no pain with 
motion of the left great toe.  That examiner also concluded 
that the veteran did not have additional functional 
impairment of the left foot due to pain, fatigue, swelling or 
repeated use of the left great toe.  

After consideration of all the evidence, the Board finds that 
the veteran's left great toe disability is manifested 
primarily by complaints of pain, swelling, stiffness, and 
fatigue; loss of motion; an asymptomatic scar; and X-ray 
findings of mild hallux valgus that produce no more than 
moderate functional impairment of the left foot.  The 
evidence does not show the presence of additional impairment 
of the left foot due to the mild hallux valgus of the great 
toe that has not been considered in the assignment of the 
10 percent evaluation for the left great toe disability under 
diagnostic code 5284.  Hence, a separate compensable 
evaluation for the mild hallux valgus of the left great toe 
under diagnostic code 5280 is not warranted.  Since the scar 
of the left great toe is asymptomatic, a separate compensable 
evaluation is not warranted for this manifestation.  Under 
the circumstances, the Board finds that the current 
10 percent evaluation under diagnostic code 5284 for the 
residuals of fracture of the left great toe best represents 
the veteran's disability picture.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the veteran has limitation of motion of the 
left great toe, but there is no additional functional 
impairment of the left foot caused by pain, weakness, 
fatigability or incoordination.  Moreover, 10 percent is the 
maximum rating under the Rating Schedule for limitation of 
motion of one great toe.  See Diagnostic Code 5281 (10 
percent for severe hallux rigidus).

The preponderance of the evidence is against the claim for a 
higher rating for residuals of fracture of the left great 
toe, and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased evaluation for residuals of fracture of the left 
great toe is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

